Title: From James Madison to William Lyman (Abstract), 7 March 1805
From: Madison, James
To: Lyman, William


7 March 1805, Department of State. “As Mr. Erving will probably have left London before the receipt of the third Instalment under the late Convention with G. Britain, you will after ascertaining that point, give notice thro’ the public prints in London, that the drafts upon him of the American claimants under the Convention so far as they shall be conformable with the advertisment enclosed, which has been inserted in the papers of this Country, and may in other respects be unexceptionable, will be paid by Sir Francis Baring & Co. to whom they ought accordingly to be presented by the holders.”
